PER CURIAM:
Edward James Egan, Sr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we modify the dismissal of the action to be without prejudice and affirm as modified for the reasons stated by the district court. Egan v. Robinson, No. 7:06-cv-00338-GEC, 2006 WL 3792655 (W.D.Va. Dec. 21, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.